PER CURIAM:
Upon written stipulation to the effect that damages to claimant’s automobile in the amount of $52.56 were caused when said vehicle struck a rut across West Virginia Route 73/24, also known as Saltwell Road, in Harrison County, West Virginia, which highway is owned and maintained by the respondent; and to the effect that negligence on the part of the respondent in failing to place warning signs in the vicinity of this hazard was the proximate cause of the damages suffered by the claimant, the Court finds the respondent liable, and hereby makes an award to the claimant in the amount stipulated.
Award of $52.56.